DETAILED ACTION
Introduction
Claims 17-30 have been examined in this application. Claims 1-16 are cancelled. Claims 17-30 are new. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application DE102018210782.3 filed in Germany on 06/29/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 18, 24, and 25 are objected to because of the following informalities:
In Claim 24, "receiving," evaluating," and "adding" should instead read "receive," "evaluate," and "add."
In Claims 18 and 25, "HMI" should instead read "human machine interface (HMI)."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22, 23, 29, and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 22 and 29, the claims recite the limitation “wherein the map data is reproduced in the form of a 360° panoramic view” (for Claim 22) or “further configured to reproduce the map data in the form of a 360° panoramic view” (for Claim 29). The specification as originally filed 
Regarding Claims 23 and 30, the claims recite the limitation “wherein the map data is reproduced in a perspective representation” (in Claim 23) and “further configured to reproduce the map data in a perspective representation” (in Claim 30). The specification as originally filed (see clean copy of specification filed 6/17/2019) recites the same function in ¶0013, 0014 and also describes a perspective representation in ¶0044, 0048, however there is no description of how map data reproduction takes place, and how map data is reproduced results in a perspective representation. There is no detail how the view is actually created or otherwise manipulated to perform the limitation. Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 17, the preamble renders the claim indefinite. The preamble recites that the method is a method for operating a motor vehicle, however the body of the claim merely recites manipulation of data and does not include any step or connection to operation of a motor vehicle. It is not clear if “operating a motor vehicle” limits the method in any way or is merely intended use or something else. For the purposes of examination, the preamble is interpreted as a method of operating a maneuvering assistance system in a vehicle.
Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 17 and for failing to cure the deficiencies listed above.
Regarding Claims 17 and 24, 
Claims 18-23 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 17 (for Claims 18-23) and Claim 24 (for Claims 25-30) and for failing to cure the deficiencies listed above.
Regarding Claims 18-23, the use of the “wherein” clauses render the claims indefinite. It has been held that a "wherein" clause limits a process claim where the clause gives "meaning and purpose to the manipulative steps" (see MPEP 2111.04). However, the “wherein” clauses in Claims 18-23 are not providing any further meaning or purpose to the steps of receiving, evaluating, and adding in Claim 17. It is not clear if the functions in Claims 18-23 (for example the presenting in Claim 18, or determining of a route in Claim 19), are intended to be positively recited as further steps of the method, or if the claims are merely providing some intended use or context. For the purposes of examination, the claims are interpreted as positively reciting additional steps of the method, as if the claims were to read “The method… further comprising…”.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 19 and for failing to cure the deficiencies listed above.
Regarding Claims 22 and 29,
Regarding Claims 23 and 30, the limitation “wherein the map data is reproduced in a perspective representation” (in Claim 23) and “further configured to reproduce the map data in a perspective representation” (in Claim 30) renders the claims indefinite. Particularly, the scope of the reproduction of data is not clear. It is not known if the reproduction in a representation actually requires some output of data that could be displayed, or alternatively if some transformation of map data to another perspective is encompassed by the claim, or if the “view” is even required as part of the input or output of the reproduction. The scope of the function is therefore indefinite. For the purposes of examination, the claims are interpreted as any manipulation of map data for the intended use of displaying.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claims 17 and 24, the claims recite functions of receiving surroundings data, evaluating the surroundings data to determine a suitable-for-maneuvering space and adding the space to map data. These functions, under their broadest reasonable interpretation, are mental processes, capable of being performed by a human mind. Particularly, the functions pertain to observation and evaluation of surroundings and map data, such as that which can be performed by a human driver or navigator in the course of operating a vehicle. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The additional element in the claims is the “maneuvering assistance system” in Claim 24, which according to the specification may 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional element in the claims is the “maneuvering assistance system” in Claim 24. For the same reasons as presented above with respect to the integration of the abstract idea into a practical application, the additional elements are a generic recitation of computer components, acting as a tool to “apply” the abstract idea, which does not represent an inventive concept. Thus, the additional elements are not sufficient to amount to significantly more and the claims are not patent eligible.
Dependent Claims 18-23 and 25-30 do not recite further limitations which integrate the abstract idea into a practical application or amount to significantly more.
Claims 18 and 25
Claims 19, 20, 26, and 27 further recite the determination of a route, which is a further step of a mental process, as a human driver is capable of determining or selecting a route to reach a space. The claims do not recite any additional elements.  
Claims 21 and 28 further recite the selecting of a space according to a criterion which is a further step of a mental process, as selecting can be done in the human mind. The claims do not recite any additional elements.  
Claims 22, 23, 29, and 30 further recite reproducing map data in a particular view or representation. It is noted that the claims do not positively recite displaying, and the broadest reasonable interpretation of the claims (an interpretation due to the rejection under 112(b) above) is any manipulation of data for an intended purpose of displaying. These claims are therefore further steps of the abstract idea, as reproducing of data into another format can be done in the human mind or on pen and paper, for example as copying or performing some translation or manipulation of geographic coordinates. The claims do not recite any additional elements.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-30 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2019/0054927A1 (Hayakawa) in view of Publication US2017/0267233A1 (Minster et al.).

Regarding Claim 17, Hayakawa discloses a method for operating a motor vehicle (see Claim 13, [0022] a method of using a parking assist apparatus equipped in a vehicle), comprising: 
receiving surroundings data representing maneuvering spaces along a traveled stretch of road (see Figure 1, [0032-0034] in step 101 the control device may acquire camera images and ranging data from multiple sides of the vehicle, to capture parking spaces (spaces for vehicle maneuvers), which [0044, 0046] may take place when the vehicle is traveling in an area that includes parking spaces as part of a road surface); 
evaluating the surroundings data to determine at least one suitable-for-maneuvering maneuvering space from the maneuvering spaces (see [0036, 0045], in step 103 the control device detects available parking spaces, i.e. a maneuver space that is presently suitable for a maneuver), and 
adding the suitable-for-maneuvering maneuvering space to map data that represents the traveled stretch of road (see [0061] position information of parking spaces may be stored so as to be included in map information of a navigation system, and [0062] the parking possible condition is also stored, i.e. the suitable-for-maneuvering maneuvering space is stored when a parking space is stored with the parking possible designation).

Hayakawa further discloses receiving the surroundings data when the vehicle is traveling in an area that includes parking spaces (see mapping above, [0046])
Hayakawa does not explicitly recite the method comprising:
receiving surroundings data representing maneuvering spaces along a traveled stretch of road having a predetermined length.

However Minster et al. teaches a method in vehicle parking (see e.g. Claim 5), including:
receiving surroundings data representing maneuvering spaces along a traveled stretch of road having a predetermined length (see Figure 1, parking space data may be collected in step 131 [0052, 0058] using image or sensor data (surroundings data), during a parking request event per S120, which [0046] may occur when the vehicle is within a predetermined distance of a destination. In other words, the surroundings data is received for a presently traveled stretch of road that is a predetermined length between the current location and destination).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Hayakawa to receive surroundings data for a stretch of road having a predetermined length, as is taught by Minster et al., with the motivation of increasing the robustness of the system to handle various parking scenarios and enhancing the efficiency of vehicles to handle ridership demands (see Minster et al. [0014]).

Regarding Claim 18, Hayakawa discloses the method of claim 17, wherein the map data is presented via an HMI in the motor vehicle (see Figure 2, [0099], in step 105 the control device displays available parking spaces on display 21 which per Figure 1 is part of the parking assist apparatus (equipped in the vehicle) and per Figure 7A, [0115-0117] is displayed as a top down map type view).

Regarding Claim 19, Hayakawa discloses the method of claim 17, wherein a route of travel starting from a present position of the motor vehicle is determined by including the suitable-for-maneuvering maneuvering space (see Figure 2, [0100] in step 106 a space may be selected and [0102], in step 108 the control device calculates a route for moving the vehicle to the target parking space).

Regarding Claim 20, Hayakawa discloses the method of claim 19, wherein the route of travel can be modified by a driver of the motor vehicle (see [0106] in step 109 the parking assist apparatus executes the parking assist, which [0028] may be semiautomated wherein the driver can perform some of the steering, accelerator and brake operation. In other words, the driver may modify the route during execution).

Regarding Claim 21, Hayakawa discloses the method of claim 17, wherein a plurality of suitable-for-maneuvering maneuvering spaces are determined (see [0045] available parking spaces may be determined), and at least one of the plurality of suitable-for-maneuvering maneuvering spaces is selected according to at least one predetermined criterion (see [0036], in step 104 a recommended parking space can be determined which [0077-0081] can be selected according to established criterion involving turns, time, or travel distance).

Regarding Claim 22, Hayakawa discloses the method of claim 17, wherein the map data is reproduced in the form of a 360° panoramic view (see Figure 7A, 7B, [0115-0117], the displaying of parking assist information includes an overhead/top view image, including the parking spaces, i.e. a reproduction of the map data as applied to a view for all sides (360°) of the subject vehicle).

Regarding Claim 23, Hayakawa discloses the method of claim 17, wherein the map data is reproduced in a perspective representation (see Figure 7A, 7B [0115-0117], the displaying of parking assist information may include overhead image 21 a, with parking space information, as seen from a “virtual viewpoint,” i.e. a reproduction of the map data in a view from a particular perspective).

Regarding Claim 24, Hayakawa discloses a maneuvering assistance system for a motor vehicle (see Claim 25, Figure 1, [0022] parking assist apparatus including control device equipped in a vehicle), configured to: 
receiving surroundings data representing maneuvering spaces along a traveled stretch of road (see Figure 1, [0032-0034] in step 101 the control device may acquire camera images and ranging data from multiple sides of the vehicle, to capture parking spaces (spaces for vehicle maneuvers), which [0044, 0046] may take place when the vehicle is traveling in an area that includes parking spaces as part of a road surface); 
evaluating the surroundings data to determine at least one suitable-for-maneuvering maneuvering space from the maneuvering spaces (see [0036, 0045], in step 103 the control device detects available parking spaces, i.e. a maneuver space that is presently suitable for a maneuver), and
adding the suitable-for-maneuvering maneuvering space to map data that represents the traveled stretch of road (see [0061] position information of parking spaces may be stored so as to be included in map information of a navigation system, and [0062] the parking possible condition is also stored, i.e. the suitable-for-maneuvering maneuvering space is stored when a parking space is stored with the parking possible designation).

Hayakawa further discloses receiving the surroundings data when the vehicle is traveling in an area that includes parking spaces (see mapping above, [0046]).

Hayakawa does not explicitly recite the system configured to:
receiving surroundings data representing maneuvering spaces along a traveled stretch of road having a predetermined length.

However Minster et al. teaches a system for vehicle parking (see e.g. Claim 1), configured to:
receiving surroundings data representing maneuvering spaces along a traveled stretch of road having a predetermined length (see Figure 1, parking space data may be collected in step 131 [0052, 0058] using image or sensor data (surroundings data), during a parking request event per S120, which [0046] may occur when the vehicle is within a predetermined distance of a destination. In other words, the surroundings data is received for a presently traveled stretch of road that is a predetermined length between the current location and destination).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hayakawa to receive surroundings data for a stretch of road having a predetermined length, as is taught by Minster et al., with the motivation of increasing the robustness of the system to handle various parking scenarios and enhancing the efficiency of vehicles to handle ridership demands (see Minster et al. [0014]).

Regarding Claim 25, Hayakawa discloses the system of claim 24, further configured to present the map data via an HMI in the motor vehicle (see Figure 2, [0099], in step 105 the control device displays available parking spaces on display 21 which per Figure 1 is part of the parking assist apparatus (equipped in the vehicle) and per Figure 7A, [0115-0117] is displayed as a map type view).

Regarding Claim 26, Hayakawa discloses the system of claim 24, further configured to determine a route of travel starting from a present position of the motor vehicle by including the suitable-for-maneuvering maneuvering space (see Figure 2, [0100] in step 106 a space may be selected and [0102], in step 108 the control device calculates a route for moving the vehicle to the target parking space).

Regarding Claim 27, Hayakawa discloses the system of claim 26, wherein the route of travel can be modified by a driver of the motor vehicle (see [0106] in step 109 the parking assist apparatus executes the parking assist, which [0028] may be semiautomated wherein the driver can perform some of the steering, accelerator and brake operation. In other words, the driver may modify the route during execution).

Regarding Claim 28, Hayakawa discloses the system of claim 24, further configured to determine a plurality of suitable- for-maneuvering maneuvering spaces (see [0045] available parking spaces may be determined), and to select at least one of the plurality of suitable-for- maneuvering maneuvering spaces according to at least one predetermined criterion (see [0036], in step 104 a recommended parking space can be determined which [0077-0081] can be selected according to established criterion involving turns, time, or travel distance).

Regarding Claim 29, Hayakawa discloses the system of claim 24, further configured to reproduce the map data in the form of a 360° panoramic view (see Figure 7A, [0115-0117], the displaying of parking assist information includes an overhead/top view image, including the parking spaces, i.e. a reproduction of the map data as applied to a view for all sides (360°) of the subject vehicle).

Regarding Claim 30, Hayakawa discloses the system of claim 24, further configured to reproduce the map data in a perspective representation (see Figure 7A, 7B [0115-0117], the displaying of parking assist information may include overhead image 21 a, with parking space information, as seen from a “virtual viewpoint,” i.e. a reproduction of map data in a view from a particular perspective).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20120056758-A1 teaches subject matter including detecting parking locations using sensors and displaying a parking map (see e.g. [0030-0031])
US-20130060421-A1 teaches subject matter including display of camera views for parking (see e.g. Figures 9-12).
US-20170355307-A1 teaches subject matter including display techniques for parking (see e.g. Claim 1, Figure 17).
US-20180328750-A1 teaches subject matter including autonomous parking using sensors to determine available spaces (see e.g. Figure 13, [0302]).
US-20180345955-A1 teaches subject matter including route selection for parking assistance (see e.g. Figure 13A).
US-20190111916-A1 teaches subject matter including searching for available parking spaces along a predetermined path (see e.g. Figure 10, [0281]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619